Case: 11-15311    Date Filed: 07/20/2012   Page: 1 of 3

                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________

                               No. 11-15311
                           Non-Argument Calendar
                         ________________________

                     D.C. Docket No. 0:10-cv-61007-WPD


EVANSTON INSURANCE COMPANY,
                                                        Plaintiff-Appellant,
                                     versus

CAROL WHYTE,
SHELLYANN WATSON,
as legal guardian of Dale Whyte,
TINA McGEE,
as mother and natural guardianof C.W.,
T.W., and C.M.; Minor Children,
ANDREW BYERS,
EDWARD KOSTISHION, et al.,
                                                        Defendants-Appellees.

                        __________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                                (July 20, 2012)

Before HULL, MARTIN, and HILL, Circuit Judges.
                Case: 11-15311       Date Filed: 07/20/2012       Page: 2 of 3




PER CURIAM:

       This is an appeal from the grant of defendants/appellees’s, Carol Whyte, et

al., (Whyte Lawsuit Plaintiffs), motion for summary judgment, and the denial of

plaintiff/appellant Evanston Insurance Company’s (Evanston) motion for summary

judgment. Evanston was seeking a declaratory judgment that the limit of liability

under its insurance policy with the Whyte Lawsuit Plaintiffs should be reduced by

claim expenses, such as litigation costs.1

       The district court found that the plain terms of the policy itself declare that

claim expenses are not to be deducted from the limits of liability. The district

court relied upon Endorsement 5 of the policy which provides: “Claim Expenses

incurred in defending and investigating a Claim shall be in addition to the

applicable Limits of Liability stated in Item 6.I of the Declarations.”

       Item 6.I describes that each claim limit shall be $500,000, and that the

aggregate limit of liability under the policy shall be $1,500,000. The district court

determined that $330,000 in litigation costs, under the plain meaning of

Endorsement 5 and Item 6.I, does not erode the funds available to pay for damages

to the Whyte Lawsuit Plaintiffs. We agree.


       1
          Evanston argues that the aggregate total insurance award of $1,500,000, or $500,000 per
claim, is eroded by litigation costs of $330,000.

                                               2
              Case: 11-15311    Date Filed: 07/20/2012   Page: 3 of 3

      We have reviewed the record in this appeal, the briefs and the arguments of

counsel. Finding no error, we affirm the judgment of the district court.

      AFFIRMED.




                                         3